Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 15, 2022

                                    No. 04-22-00217-CV

       IN THE INTEREST OF Z.R.F.M., Z.T.P., Z.R.N.R., AND Z.J.A.P., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00613
                         Honorable Susan D. Reed, Judge Presiding


                                       ORDER
        Appellant Mom’s brief was first due on May 11, 2022. After we granted her first,
second, and third motions for extensions of time to file the brief, Mom’s brief was due on June
14, 2022. See TEX. R. APP. P. 38.6(a). Subsequently, Mom moved for a two-day extension of
time to file her brief.
       Appellant Mom’s motion is granted. Her brief is due on June 16, 2022.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court